Case 1:18-cv-00427-JJM-LDA Document 36-8 Filed 07/15/19 Page 1 of 45 PagelD #: 633

EXHIBIT H
Case 1:18 265 G04 cv W61s2RW2C Woe ERE 9-1! Ed 63/69/18 2d age 'a7o4 dagelD #: 634

Chase (Mail Code OH4-7399) CH AS E “

P.O. Box 183205
Columbus, OH 43218
For Undeliverable Mail Only

USPS CERTIFIED MAIL: 7014 1200 0001 1070 6189
08/12/2016
BETH A. THOMPSON

215 GROVE ST
KINGSTON, MA 02364-1312

Account: aa :::
Property Address: VE ST
KINGSTON, MA 02364

The following pages contain a notice regarding your home, as required by Massachusetts law.
Case 118aas Gta Cy N12 RW2 CREP 9-45 1Ad/63/69/182 Pago oor dage!D #: 635

 

 

This is an important notice concerning your right to live in your home. Have it translated at once.

e Esta carta explica sus derechos legales para permanecer en su propiedad de vivienda. Por favor
traduzca esta notificacion inmediatamente.

e Este é um aviso importante em relacdo ao seu dereito de morar na sua residéncia. Por favor,
tem tradizido imediatamente.

e C'est une notification importante concernant votre droit de vivre chez vous. Faites-la traduire
immédiatement.

© RE MARMASSE AL RAE °

 

 

90-Day Right to Cure Your Mortgage Default
08/12/2016

BETH A. THOMPSON By Certified and First Class Mail
215 GROVE ST
KINGSTON, MA 02364-1312

RE: 215 GROVE ST, KINGSTON, MA 02364, loanJ575 with 1PMorgan Chase Bank, N.A.
(“Chase”), Loan Originator WASHINGTON MUTUAL BANK, FA/Mortgage Broker BACKBAY
MORTGAGE COMPANY

To BETH A. THOMPSON:

We are contacting you because you did not make your monthly loan payment(s) due on 07/01/2009, to
JPMorgan Chase Bank, N.A. (“Chase”). You must pay the past-due amount of $200,056.60 on or before
11/10/2016, which is 90 days from the date of this notice. The past-due amount on the date of this notice is
specified below:

e Principal and Interest

$1,453.26 Principal and Interest due on 07/01/2009;
$1,562.25 Principal and Interest due on 08/01/2009;
$1,562.25 Principal and Interest due on 09/01/2009;
$1,562.25 Principal and Interest due on 10/01/2009;
$1,562.25 Principal and Interest due on 11/01/2009;
$1,562.25 Principal and Interest due on 12/01/2009;
$1,562.25 Principal and Interest due on 01/01/2010;
$1,562.25 Principal and Interest due on 02/01/2010;
$1,562.25 Principal and Interest due on 03/01/2010;
$1,562.25 Principal and Interest due on 04/01/2010;
$1,562.25 Principal and Interest due on 05/01/2010;
$1,562.25 Principal and Interest due on 06/01/2010;
$1,562.25 Principal and Interest due on 07/01/2010;
Case 1:18.96 4068 GAMA WP CHBEDh RH LS-T'!4188/6/62 Bagge BavelD #: 636

$1,679.41 Principal and Interest due on 08/01/2010;
$1,679.41 Principal and Interest due on 09/01/2010;
$1,679.41 Principal and Interest due on 10/01/2010;
$1,679.41 Principal and Interest due on 11/01/2010;
$1,679.41 Principal and Interest due on 12/01/2010;
$1,679.41 Principal and Interest due on 01/01/2011;
$1,679.41 Principal and Interest due on 02/01/2011;
$1,679.41! Principal and Interest due on 03/01/2011;
$1,679.41 Principal and Interest due on 04/01/2011;
$1,679.41 Principal and Interest due on 05/01/2011;
$1,679.41 Principal and Interest due on 06/01/2011;
$1,679.41 Principal and Interest due on 07/01/2011;
$1,784.73 Principal and Interest due on 08/01/2011;
$1,784.73 Principal and Interest due on 09/01/2011;
$1,784.73 Principal and Interest due on 10/01/2011;
$1,784.73 Principal and Interest due on 11/01/2011;
$1,784.73 Principal and Interest due on 12/01/2011;
$1,784.73 Principal and Interest due on 01/01/2012;
$1,784.73 Principal and Interest due on 02/01/2012;
$1,784.73 Principal and Interest due on 03/01/2012;
$1,784.73 Principal and Interest due on 04/01/2012;
$1,784.73 Principal and Interest due on 05/01/2012;
$1,784.73 Principal and Interest due on 06/01/2012;
$1,784.73 Principal and Interest due on 07/01/2012;
$1,757.50 Principal and Interest due on 08/01/2012;
$1,757.50 Principal and Interest due on 09/01/2012;
$1,757.50 Principal and Interest due on 10/01/2012;
$1,757.50 Principal and Interest due on 11/01/2012;
$1,757.50 Principal and Interest due on 12/01/2012;
$1,757.50 Principal and Interest due on 01/01/2013;
$1,757.50 Principal and Interest due on 02/01/2013;
$1,757.50 Principal and Interest due on 03/01/2013;
$1,757.50 Principal and Interest due on 04/01/2013;
$1,757.50 Principal and Interest due on 05/01/2013;
$1,757.50 Principal and Interest due on 06/01/2013;
$1,757.50 Principal and Interest due on 07/01/2013;
$1,760.46 Principal and Interest due on 08/01/2013;
$1,760.46 Principal and Interest due on 09/01/2013;
$1,760.46 Principal and Interest due on 10/01/2013;
$1,760.46 Principal and Interest due on 11/01/2013;
$1,760.46 Principal and Interest due on 12/01/2013;
$1,760.46 Principal and Interest due on 01/01/2014;
$1,760.46 Principal and Interest due on 02/01/2014;
$1,760.46 Principal and Interest due on 03/01/2014;
$1,760.46 Principal and Interest due on 04/01/2014;
$1,760.46 Principal and Interest due on 05/01/2014;
$1,760.46 Principal and Interest due on 06/01/2014;
$1,760.46 Principal and Interest due on 07/01/2014;
$1,752.27 Principal and Interest due on 08/01/2014;
$1,752.27 Principal and Interest due on 09/01/2014;
$1,752.27 Principal and Interest due on 10/01/2014;
$1,752.27 Principal and Interest due on 11/01/2014;
$1,752.27 Principal and Interest due on 12/01/2014;
$1,752.27 Principal and Interest due on 01/01/2015;
Case 1:18 ays Q0Ka Zap AU da AR WPP CUBED RHBO File Ba/O5O91Baqmg{e WAS Bagel #: 637

$1,752.27 Principal and Interest due on 02/01/2015;
$1,752.27 Principal and Interest due on 03/01/2015;
$1,752.27 Principal and Interest due on 04/01/2015;
$1,752.27 Principal and Interest due on 05/01/2015;
$1,752.27 Principal and Interest due on 06/01/2015;
$1,752.27 Principal and Interest due on 07/01/2015;
$1,757.59 Principal and Interest due on 08/01/2015;
$1,757.59 Principal and Interest due on 09/01/2015;
$1,757.59 Principal and Interest due on 10/01/2015;
$1,757.59 Principal and Interest due on 11/01/2015;
$1,757.59 Principal and Interest due on 12/01/2015;
$1,757.59 Principal and Interest due on 01/01/2016;
$1,757.59 Principal and Interest due on 02/01/2016;
$1,757.59 Principal and Interest due on 03/01/2016;
$1,757.59 Principal and Interest due on 04/01/2016;
$1,757.59 Principal and Interest due on 05/01/2016;
$1,757.59 Principal and Interest due on 06/01/2016;
$1,757.59 Principal and Interest due on 07/01/2016;
$1,803.65 Principal and Interest due on 08/01/2016;

« Escrow

$364.45 Real estate escrow taxes due on 11/01/2012;
$364.45 Real estate escrow taxes due on 12/01/2012;
$364.45 Real estate escrow taxes due on 01/01/2013;
$364.45 Real estate escrow taxes due on 02/01/2013;
$364.45 Real estate escrow taxes due on 03/01/2013;
$364.45 Real estate escrow taxes due on 04/01/2013;
$364.45 Real estate escrow taxes due on 05/01/2013;
$364.45 Real estate escrow taxes due on 06/01/2013;
$364.45 Real estate escrow taxes due on 07/01/2013;
$364.45 Real estate escrow taxes due on 08/01/2013;
$364.45 Real estate escrow taxes due on 09/01/2013;
$364.45 Real estate escrow taxes due on 10/01/2013;
$364.45 Real estate escrow taxes due on 11/01/2013;
$364.45 Real estate escrow taxes due on 12/01/2013;
$364.45 Real estate escrow taxes due on 01/01/2014;
$364.45 Real estate escrow taxes due on 02/01/2014;
$364.45 Real estate escrow taxes due on 03/01/2014,
$364.45 Real estate escrow taxes due on 04/01/2014;
$364.45 Real estate escrow taxes due on 05/01/2014;
$364.45 Real estate escrow taxes due on 06/01/2014;
$364.45 Real estate escrow taxes due on 07/01/2014;
$364.45 Real estate escrow taxes due on 08/01/2014;
$364.45 Real estate escrow taxes due on 09/01/2014;
$364.45 Real estate escrow taxes due on 10/01/2014,
$364.45 Real estate escrow taxes due on 11/01/2014;
$364.45 Real estate escrow taxes due on 12/01/2014;
$364.45 Real estate escrow taxes due on 01/01/2015;
$364.45 Real estate escrow taxes due on 02/01/2015;
$364.45 Real estate escrow taxes due on 03/01/2015;
$364.45 Real estate escrow taxes due on 04/01/2015;
$364.45 Real estate escrow taxes due on 05/01/2015;
$364.45 Real estate escrow taxes due on 06/01/2015;
Case 1185s Wg Gy N12 RWC BED RHP 9-1! 4A124/68/69/1 Bagge str AagelD #: 638

$364.45 Real estate escrow taxes due on 07/01/2015;

$364.45 Real estate escrow taxes due on 08/01/2015;

$364.45 Real estate escrow taxes due on 09/01/2015;

$364.45 Real estate escrow taxes due on 10/01/2015;

$364.45 Real estate escrow taxes due on 11/01/2015;

$364.45 Real estate escrow taxes due on 12/01/2015;

$364.45 Real estate escrow taxes due on 01/01/2016;

$364.45 Real estate escrow taxes due on 02/01/2016;

$364.45 Real estate escrow taxes due on 03/01/2016;

$364.45 Real estate escrow taxes due on 04/01/2016;

$364.45 Real estate escrow taxes due on 05/01/2016;

$364.45 Real estate escrow taxes due on 06/01/2016;

$376.34 Real estate escrow taxes due on 07/01/2016;

$376.34 Real estate escrow taxes due on 08/01/2016;

$386.66 Escrow overage/escrow shortage amount due on 11/01/2012;
$386.66 Escrow overage/escrow shortage amount due on 12/01/2012;
$386.66 Escrow overage/escrow shortage amount due on 01/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 02/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 03/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 04/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 05/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 06/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 07/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 08/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 09/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 10/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 11/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 12/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 01/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 02/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 03/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 04/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 05/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 06/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 07/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 08/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 09/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 10/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 11/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 12/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 01/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 02/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 03/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 04/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 05/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 06/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 07/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 08/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 09/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 10/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 11/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 12/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 01/01/2016;
$386.66 Escrow overage/escrow shortage amount due on 02/01/2016;
Case 1:48,e4- 4018 MU SPAR We CHBEDHHES-Filei2d/A5/48/1BAgmgZOE BaVEID #: 630

$386.66 Escrow overage/escrow shortage amount due on 03/01/2016;
$386.66 Escrow overage/escrow shortage amount due on 04/01/2016;
$386.66 Escrow overage/escrow shortage amount due on 05/01/2016;
$386.66 Escrow overage/escrow shortage amount due on 06/01/2016;
$569.43 Escrow overage/escrow shortage amount due on 07/01/2016;
$569.43 Escrow overage/escrow shortage amount due on 08/01/2016;

® Other Fees

$10.85 FC INSPECTION assessed on 04/12/2010;
$10.85 FC INSPECTION assessed on 05/19/2010;
$14.00 FC INSPECTION assessed on 06/04/2010;
$14.00 FC INSPECTION assessed on 07/08/2010;
$14.00 FC INSPECTION assessed on 08/06/2010;
$14.00 FC INSPECTION assessed on 09/14/2010;
$14.00 FC INSPECTION assessed on 10/15/2010;
$14.00 FC INSPECTION assessed on 11/22/2010;
($105.70) FC INSPECTION adjustment assessed on 11/23/2010;
$105.70 FC INSPECTION assessed on 11/23/2010;
$14.00 FC INSPECTION assessed on 12/31/2010;
$14.00 FC INSPECTION assessed on 02/08/2011;
$14.00 FC INSPECTION assessed on 03/14/2011;
$14.00 FC INSPECTION assessed on 08/13/2011;
$14.00 FC INSPECTION assessed on 08/25/2011;
$14.00 FC INSPECTION assessed on 10/14/2011;
$14.00 FC INSPECTION assessed on 02/25/2012;
$14.00 FC INSPECTION assessed on 03/29/2012;
$14.00 FC INSPECTION assessed on 06/30/2012;
$14.00 FC INSPECTION assessed on 10/11/2012;
$14.00 FC INSPECTION assessed on 10/31/2012;
$14.00 FC INSPECTION assessed on 12/28/2012;
$14.00 FC INSPECTION assessed on 01/18/2013;
$14.00 FC INSPECTION assessed on 02/12/2013;
$14.00 FC INSPECTION assessed on 03/15/2013;
$14.00 FC INSPECTION assessed on 04/19/2013;
$14.00 FC INSPECTION assessed on 05/15/2013;
$14.00 FC INSPECTION assessed on 06/19/2013;
$14.00 FC INSPECTION assessed on 07/11/2013;
$14.00 FC INSPECTION assessed on 08/16/2013;
$14.00 FC INSPECTION assessed on 09/13/2013;
$14.00 FC INSPECTION assessed on 10/19/2013;
$14.00 FC INSPECTION assessed on 11/15/2013;
$14.00 FC INSPECTION assessed on 03/16/2016;
$14.00 FC INSPECTION assessed on 05/14/2016;
$14.00 FC INSPECTION assessed on 07/15/2016;
$1,300.00 FC ATTY FEE assessed on 11/04/2010;
$625.00 FC ATTY FEE assessed on 01/14/2011;
$625.00 FC ATTY FEE assessed on 11/17/2011;
$625.00 FC ATTY FEE assessed on 04/26/2012;
$700.00 FC ATTY FEE assessed on 12/03/2013;
$765.00 FC ATTY FEE assessed on 04/27/2016;
$635.00 FCL SALE COST assessed on 11/17/2011;
$1,782.28 FCL SALE COST assessed on 11/17/2011;
$635.00 FCL SALE COST assessed on 04/26/2012;
Case 118265 90 fe- Gy N12 RW2CHBe URE 9-145 18d/68/69/1B2GaG 2 74oF dage!D #: 640

$1,798.60 FCL SALE COST assessed on 04/26/2012;

$535.00 FCL SALE COST assessed on 12/03/2013;

$635.00 FCL SALE COST assessed on 12/03/2013;

$1,866.55 FCL SALE COST assessed on 12/03/2013;

$22.36 FCL MAIL assessed on 11/17/2011;

$17.25 FCL MAIL assessed on 04/26/2012;

$42.77 FCL MAIL assessed on 12/03/2013;

$50.00 FCL TAX assessed on | 1/17/2011;

$50.00 FCL TAX assessed on 04/26/2012;

$50.00 FCL TAX assessed on 12/03/2013;

$78.00 FCL RECORDING assessed on 12/03/2013;

$640.00 FCL RECORDING assessed on 12/03/2013;

$895.58 FC COURT COSTS assessed on 11/04/2010;

$377.70 FC COURT COSTS assessed on 01/14/2011;

$95.00 BPO assessed on 11/24/2009;

$78.00 BPO assessed on 08/16/2010;

$78.00 BPO assessed on 09/03/2010;

($78.00) BPO adjustment assessed on 09/07/2010;

$78.00 BPO assessed on 12/14/2010;

($78.00) BPO adjustment assessed on 12/15/2010;

$78.00 BPO assessed on 08/31/2011;

$78.00 BPO assessed on 02/08/2012;

$2,470.00 ADVERTISING assessed on 11/04/2010;

$1,981.69 ADVERTISING assessed on 01/14/2011;

$125.00 TITLE FEES assessed on 11/04/2010;

$50.00 TITLE FEES assessed on 01/14/2011;

$50.00 TITLE FEES assessed on 11/17/2011;

$50.00 TITLE FEES assessed on 04/26/2012;

$65.00 TITLE FEES assessed on 01/28/2014;

$65.00 TITLE FEES assessed on 01/28/2014;

$65.00 TITLE FEES assessed on 01/28/2014;

$65.00 TITLE FEES assessed on 01/28/2014;

$350.00 TITLE FEES assessed on 04/27/2016;

$150.00 BK MER assessed on 02/01/2012;

$550.00 BK ATTY FEE assessed on 02/01/2012;

($50.00) PER REQUEST adjustment assessed on 02/01/2012;
($22.36) PER REQUEST adjustment assessed on 02/01/2012;
($765.00) PER REQUEST adjustment assessed on 05/12/2016;
($350.00) PER REQUEST adjustment assessed on 05/12/2016;
$50.00 TAX DEPARTMENT assessed on 11/04/2010:

$78.00 MOBILE HOME TITL assessed on 11/04/2010;
$50.00 TAX DEPARTMENT assessed on 01/14/2011;
($1,866.55) SALE RESCISSION adjustment assessed on 01/08/2016;
($700.00) SALE RESCISSION adjustment assessed on 01/08/2016;
($635.00) SALE RESCISSION adjustment assessed on 01/08/2016;
($535.00) SALE RESCISSION adjustment assessed on 01/08/2016;
$46.87 Late Fee amount assessed on 03/16/2010;

$46.87 Late Fee amount assessed on 12/16/2009;

$46.87 Late Fee amount assessed on 11/16/2009;

$46.87 Late Fee amount assessed on 10/16/2009;

$46.87 Late Fee amount assessed on 09/16/2009;

$46.87 Late Fee amount assessed on 08/17/2009;

$43.60 Late Fee amount assessed on 07/16/2009;
Case 116436 G48 Cy W612 RW2C HBA OEE 9-1 488d 63/69/18 age'e‘or agge!D #: 641

$10.85 Other Fee amount assessed on 12/28/2009;
$10.85 Other Fee amount assessed on 11/20/2009;
($30.00) Other Fee amount adjustment assessed on 11/04/2009;
$30.00 Other Fee amount assessed on | 1/02/2009;
$10.85 Other Fee amount assessed on 10/19/2009;
$10.85 Other Fee amount assessed on 09/14/2009;

If you pay the past-due amount, and any additional monthly payments, late charges or fees that may
become due between the date of this notice and the date when you make your payment, your account will
be considered up to date and you can continue to make your regular monthly payments.

Make your payment directly to: Chase
Mortgage Cash Operations — Payment Processing
Mail Code OH4-7126
3415 Vision Drive
Columbus, OH 43219-6009
Attn: Amanda Boroi

Phone: 1-800-848-9380
Payments must be payable to JPMorgan Chase Bank, N.A., not the individual listed above.

Please consider the following:

e You should contact the Homeownership Preservation Foundation (1-888-995-HOPE) to speak with
counselors who can provide assistance and may be able to help you work with your lender to avoid
foreclosure;

e If you are a MassHousing borrower, you may also contact MassHousing (1-888-843-6432) to

determine if you are eligible for additional assistance. There may be other homeownership assistance
available through your lender or servicer;

. You may also contact the Division of Banks (1-800-495-2265) or visit www.mass.gov/foreclosures to
find a foreclosure prevention program near you;

° After 11/10/2016, you can still avoid foreclosure by paying the total past-due amount before a
foreclosure sale takes place. Depending on the terms of the loan, there may also be other ways to avoid
foreclosure, such as selling your property, refinancing your loan, or voluntarily transferring ownership
of the property to Chase.

If you do not pay the total past-due amount of $200,056.60 and any additional payments that may
become due by 11/10/2016, you may be evicted from your home after a foreclosure sale. If Chase
forecloses on this property, it means the mortgagee or a new buyer will take over the ownership of
your home.

If you have any questions, or disagree with the calculation of your past-due balance, please contact Chase
at 1-800-848-9380 or 1-800-582-0542 (TTY) or Chase (Mail Code OH4-7356), 3415 Vision Drive,
Columbus, Ohio 43219-6009.

Sincerely,
Bruno Mejia

Chase
www.chase.com
Case 11g Sye0P4 Slew MLO PR WeCURSUm Er fle Ried PSAP TP OP Age OP AzpgelD #: 642

Esta comunicaci6n contiene informacién importante acerca de la cuenta. Si tiene alguna pregunta o necesita
ayuda para traducirla, comuniquese con nosotros llamando al 1-800-848-9380.

Enclosed with this notice, there may be additional important disclosures related to applicable laws and
requirements that you should carefully review.
Case 11836 9fe-Cv i192 awe CBE Lh eiPo-T ied 68/69/18 Hage 20°F Bage!D #: 648

ADDITIONAL IMPORTANT INFORMATION

Please note that JPMorgan Chase Bank, N.A. is both the mortgage servicer and lender for your Loan. The
address for your servicer and lender is listed below

Overnight/Regular Mail: Chase
Attn: Collections Department
Mail Code AZI-2514
1820 East Sky Harbor Circle South, Suite 100
Phoenix, AZ 85034-4850

If you disagree with our assertion that a default has occurred or the correctness of our calculation of the
amount required to cure the default, or you have any questions regarding the remittance instructions, you
can contact Bruno Mejia at 1-800-848-9380.

If you fail to cure the default on or before 11/10/2016, Chase may accelerate the maturity of the Loan,
terminate your credit line if the Loan provides for revolving advances, declare all sums secured by the
Security Instrument immediately due and payable, commence foreclosure proceedings, and sell the
Property. You have the right to reinstate after acceleration of the Loan and the right to bring a court action
to assert the nonexistence of a default, or any other defense to acceleration, foreclosure, and sale.

If your loan is guaranteed by the Rural Housing Service:

If the default is not cured by the date referenced above, the account is referred to foreclosure, and the
Rural Housing Service (RHS) pays us a loss claim as a result of a foreclosure, you may be responsible for
repaying this claim to RHS. If your personal liability for this account has not been discharged in a
bankruptcy, RHS may use all options, including those under the Debt Collection Improvement Act
(DCIA) to recover the full amounts due. The DCIA provides for the collection of outstanding federal
debts through the Treasury Offset Program which allows federal payments such as social security benefits
to be reduced or “offset” in order to repay the outstanding debt.

Important Legal Information

We are a debt collector

This communication is an attempt to collect a debt and any information obtained will be used for that
purpose. However, to the extent your original obligation was discharged or is subject to an automatic stay
of bankruptcy under Title 11 of the United States Code, this notice is for compliance with non-bankruptcy
law and/or informational purposes only and does not constitute an attempt to collect a debt or to impose
personal liability for such obligation. Nothing in this letter (including our use of the words “your,” “loan,”
“mortgage,” or “account’”) means that you’re required to repay a debt that’s been discharged. Any
payment you make on the account is voluntary, but we may still have rights under the security instrument,
including the right to foreclose on the property.

If you are represented by an attorney, please refer this letter to your attorney and provide us with the
attorney's name, address, and telephone number.

Information for Servicemembers and their dependents

If you or any occupant of your home are or recently were on active Military duty or related active service,
you may be eligible for benefits and protections under the federal Servicemembers Civil Relief Act
(SCRA), state law, or Chase policy. This includes protection from foreclosure or eviction, and in some
cases, interest rate benefits. Some protections also may be available if you are the dependent of an eligible
Servicemember. Although Servicemember interest rate benefits under the Servicemembers Civil Relief
Act don’t allow you to defer payments, California law allows for a six-month deferral if certain
conditions are met.
Case 1188448 cv Nb1S2RW2C HeelhePo-T! 12d 63/62/18 24age W457 Mage! #: 644

For more information, please call Chase Military Services at 1-877-469-0110.

CR47443
BW673
Case 118265 9Ofe- Cy M19? R We Cc HBE Dh eH o-1 45 18d/68/69/18 Page Vo4cr BagelD #: 645

Chase (Mail Code OH4-7399) CHAS E “

P.O. Box 183205
Columbus, OH 43218
For Undeliverable Mail Only

08/12/2016

BETH A. THOMPSON
215 GROVE ST
KINGSTON, MA 02364-1312

Account: a «::
Property Address: VEST
KINGSTON, MA 02364

The following pages contain a notice regarding your home, as required by Massachusetts law.
 

Case 116s Q0t8ov N61g7RWE2C be OenB 9-1! Ried 68/69 /1B2age da‘ot dgge!D #: 646

 

e = =6This is an important notice concerning your right to live in your home. Have it translated at once.

e Esta carta explica sus derechos legales para permanecer en su propiedad de vivienda. Por favor
traduzca esta notificacion inmediatamente.

¢ Este é um aviso importante em relacdo ao seu dereito de morar na sua residéncia. Por favor,
tem tradizido imediatamente.

e C'est une notification importante concernant votre droit de vivre chez vous. Faites-la traduire
immédiatement.

© Me MRMWEENN ES SBA REACT °

 

 

90-Day Right to Cure Your Mortgage Default

08/12/2016

BETH A. THOMPSON By Certified and First Class Mail
215 GROVE ST
KINGSTON, MA 02364-1312

RE: 215 GROVE ST, KINGSTON, MA 02364, loanlJ 675 with JPMorgan Chase Bank, N.A.
(“Chase”), Loan Originator WASHINGTON MUTUAL BANK, FA/Mortgage Broker BACKBAY
MORTGAGE COMPANY

To BETH A. THOMPSON:

We are contacting you because you did not make your monthly loan payment(s) due on 07/01/2009, to
JPMorgan Chase Bank, N.A. (“Chase”). You must pay the past-due amount of $200,056.60 on or before
11/10/2016, which is 90 days from the date of this notice. The past-due amount on the date of this notice is
specified below:

¢ Principal and Interest

$1,453.26 Principal and Interest due on 07/01/2009;
$1,562.25 Principal and Interest due on 08/01/2009;
$1,562.25 Principal and Interest due on 09/01/2009;
$1,562.25 Principal and Interest due on 10/01/2009;
$1,562.25 Principal and Interest due on 11/01/2009;
$1,562.25 Principal and Interest due on 12/01/2009;
$1,562.25 Principal and Interest due on 01/01/2010;
$1,562.25 Principal and Interest due on 02/01/2010;
$1,562.25 Principal and Interest due on 03/01/2010;
$1,562.25 Principal and Interest due on 04/01/2010;
$1,562.25 Principal and Interest due on 05/01/2010;
$1,562.25 Principal and Interest due on 06/01/2010;
$1,562.25 Principal and Interest due on 07/01/2010;
Case 1:16 as G48 Cv NG1192RW2 CUBED ENB o-1!! 44 1ed/O8/O2/1Bagrage Vato dagelD #: 647

$1,679.41 Principal and Interest due on 08/01/2010;
$1,679.41 Principal and Interest due on 09/01/2010;
$1,679.41 Principal and Interest due on 10/01/2010;
$1,679.41 Principal and Interest due on 11/01/2010;
$1,679.41 Principal and Interest due on 12/01/2010;
$1,679.41 Principal and Interest due on 01/01/2011;
$1,679.41 Principal and Interest due on 02/01/2011;
$1,679.41 Principal and Interest due on 03/01/2011;
$1,679.41 Principal and Interest due on 04/01/2011;
$1,679.41 Principal and Interest due on 05/01/2011;
$1,679.41 Principal and Interest due on 06/01/2011;
$1,679.41 Principal and Interest due on 07/01/2011;
$1,784.73 Principal and Interest due on 08/01/2011;
$1,784.73 Principal and Interest due on 09/01/2011;
$1,784.73 Principal and Interest due on 10/01/2011;
$1,784.73 Principal and Interest due on 11/01/2011;
$1,784.73 Principal and Interest due on 12/01/2011;
$1,784.73 Principal and Interest due on 01/01/2012;
$1,784.73 Principal and Interest due on 02/01/2012;
$1,784.73 Principal and Interest due on 03/01/2012;
$1,784.73 Principal and Interest due on 04/01/2012;
$1,784.73 Principal and Interest due on 05/01/2012;
$1,784.73 Principal and Interest due on 06/01/2012;
$1,784.73 Principal and Interest due on 07/01/2012;
$1,757.50 Principal and Interest due on 08/01/2012;
$1,757.50 Principal and Interest due on 09/01/2012;
$1,757.50 Principal and Interest due on 10/01/2012;
$1,757.50 Principal and Interest due on 11/01/2012;
$1,757.50 Principal and Interest due on 12/01/2012;
$1,757.50 Principal and Interest due on 01/01/2013;
$1,757.50 Principal and Interest due on 02/01/2013;
$1,757.50 Principal and Interest due on 03/01/2013;
$1,757.50 Principal and Interest due on 04/01/2013;
$1,757.50 Principal and Interest due on 05/01/2013;
$1,757.50 Principal and Interest due on 06/01/2013;
$1,757.50 Principal and Interest due on 07/01/2013;
$1,760.46 Principal and Interest due on 08/01/2013;
$1,760.46 Principal and Interest due on 09/01/2013;
$1,760.46 Principal and Interest due on 10/01/2013;
$1,760.46 Principal and Interest due on 11/01/2013;
$1,760.46 Principal and Interest due on 12/01/2013;
$1,760.46 Principal and Interest due on 01/01/2014,
$1,760.46 Principal and Interest due on 02/01/2014;
$1,760.46 Principal and Interest due on 03/01/2014;
$1,760.46 Principal and Interest due on 04/01/2014;
$1,760.46 Principal and Interest due on 05/01/2014;
$1,760.46 Principal and Interest due on 06/01/2014;
$1,760.46 Principal and Interest due on 07/01/2014;
$1,752.27 Principal and Interest due on 08/01/2014;
$1,752.27 Principal and Interest due on 09/01/2014;
$1,752.27 Principal and Interest due on 10/01/2014;
$1,752.27 Principal and Interest due on 11/01/2014;
$1,752.27 Principal and Interest due on 12/01/2014;
Case 1:18265 90% Cyl 112¢RWe2C Hee eheo-1 ll 4s1ed/43/49/1B age ge 2b MagelD #: 648

$1,752.27 Principal and Interest due on 01/01/2015;
$1,752.27 Principal and Interest due on 02/01/2015;
$1,752.27 Principal and Interest due on 03/01/2015;
$1,752.27 Principal and Interest due on 04/01/2015;
$1,752.27 Principal and Interest due on 05/01/2015;
$1,752.27 Principal and Interest due on 06/01/2015;
$1,752.27 Principal and Interest due on 07/01/2015;
$1,757.59 Principal and Interest due on 08/01/2015,
$1,757.59 Principal and Interest due on 09/01/2015;
$1,757.59 Principal and Interest due on 10/01/2015;
$1,757.59 Principal and Interest due on 11/01/2015;
$1,757.59 Principal and Interest due on 12/01/2015;
$1,757.59 Principal and Interest due on 01/01/2016;
$1,757.59 Principal and Interest due on 02/01/2016;
$1,757.59 Principal and Interest due on 03/01/2016;
$1,757.59 Principal and Interest due on 04/01/2016;
$1,757.59 Principal and Interest due on 05/01/2016;
$1,757.59 Principal and Interest due on 06/01/2016;
$1,757.59 Principal and Interest due on 07/01/2016;
$1,803.65 Principal and Interest due on 08/01/2016;

e §6Escrow

$364.45 Real estate escrow taxes due on 11/01/2012;
$364.45 Real estate escrow taxes due on 12/01/2012;
$364.45 Real estate escrow taxes due on 01/01/2013;
$364.45 Real estate escrow taxes due on 02/01/2013;
$364.45 Real estate escrow taxes due on 03/01/2013;
$364.45 Real estate escrow taxes due on 04/01/2013;
$364.45 Real estate escrow taxes due on 05/01/2013;
$364.45 Real estate escrow taxes due on 06/01/2013;
$364.45 Real estate escrow taxes due on 07/01/2013;
$364.45 Real estate escrow taxes due on 08/01/2013;
$364.45 Real estate escrow taxes due on 09/01/2013;
$364.45 Real estate escrow taxes due on 10/01/2013;
$364.45 Real estate escrow taxes due on 11/01/2013;
$364.45 Real estate escrow taxes due on 12/01/2013;
$364.45 Real estate escrow taxes due on 01/01/2014;
$364.45 Real estate escrow taxes due on 02/01/2014;
$364.45 Real estate escrow taxes due on 03/01/2014;
$364.45 Real estate escrow taxes due on 04/01/2014;
$364.45 Real estate escrow taxes due on 05/01/2014;
$364.45 Real estate escrow taxes due on 06/01/2014;
$364.45 Real estate escrow taxes due on 07/01/2014;
$364.45 Real estate escrow taxes due on 08/01/2014;
$364.45 Real estate escrow taxes due on 09/01/2014;
$364.45 Real estate escrow taxes due on 10/01/2014;
$364.45 Real estate escrow taxes due on 11/01/2014;
$364.45 Real estate escrow taxes due on 12/01/2014;
$364.45 Real estate escrow taxes due on 01/01/2015;
$364.45 Real estate escrow taxes due on 02/01/2015;
$364.45 Real estate escrow taxes due on 03/01/2015;
$364.45 Real estate escrow taxes due on 04/01/2015;
Case 1:98as 9Ore Cui 1 34a WP CBE Lnetieo-T "H1Gd/68/62/18 “Page 26oF RAIEID #: 649

$364.45 Real estate escrow taxes due on 05/01/2015;
$364.45 Real estate escrow taxes due on 06/01/2015;
$364.45 Real estate escrow taxes due on 07/01/2015;
$364.45 Real estate escrow taxes due on 08/01/2015;
$364.45 Real estate escrow taxes due on 09/01/2015;
$364.45 Real estate escrow taxes due on 10/01/2015;
$364.45 Real estate escrow taxes due on 11/01/2015;
$364.45 Real estate escrow taxes due on 12/01/2015;
$364.45 Real estate escrow taxes due on 01/01/2016;
$364.45 Real estate escrow taxes due on 02/01/2016;
$364.45 Real estate escrow taxes due on 03/01/2016;
$364.45 Real estate escrow taxes due on 04/01/2016;
$364.45 Real estate escrow taxes due on 05/01/2016;
$364.45 Real estate escrow taxes due on 06/01/2016;
$376.34 Real estate escrow taxes due on 07/01/2016;
$376.34 Real estate escrow taxes due on 08/01/2016;
$386.66 Escrow overage/escrow shortage amount due on 11/01/2012;
$386.66 Escrow overage/escrow shortage amount due on 12/01/2012;
$386.66 Escrow overage/escrow shortage amount due on 01/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 02/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 03/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 04/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 05/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 06/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 07/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 08/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 09/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 10/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 11/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 12/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 01/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 02/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 03/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 04/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 05/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 06/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 07/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 08/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 09/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 10/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 11/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 12/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 01/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 02/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 03/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 04/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 05/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 06/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 07/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 08/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 09/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 10/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 11/01/2015;
Case 1:485Qe- GOKR exlAY SPAR VRP CHBEDerEo-ilAc12/45/691Bagmge 2745 BagelD #: 650

$386.66 Escrow overage/escrow shortage amount due on 12/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 01/01/2016;
$386.66 Escrow overage/escrow shortage amount due on 02/01/2016;
$386.66 Escrow overage/escrow shortage amount due on 03/01/2016;
$386.66 Escrow overage/escrow shortage amount due on 04/01/2016;
$386.66 Escrow overage/escrow shortage amount due on 05/01/2016,
$386.66 Escrow overage/escrow shortage amount due on 06/01/2016;
$569.43 Escrow overage/escrow shortage amount due on 07/01/2016;
$569.43 Escrow overage/escrow shortage amount due on 08/01/2016;

e Other Fees

$10.85 FC INSPECTION assessed on 04/12/2010;
$10.85 FC INSPECTION assessed on 05/19/2010;
$14.00 FC INSPECTION assessed on 06/04/2010;
$14.00 FC INSPECTION assessed on 07/08/2010;
$14.00 FC INSPECTION assessed on 08/06/2010;
$14.00 FC INSPECTION assessed on 09/14/2010;
$14.00 FC INSPECTION assessed on 10/15/2010;
$14.00 FC INSPECTION assessed on 11/22/2010;
($105.70) FC INSPECTION adjustment assessed on 11/23/2010;
$105.70 FC INSPECTION assessed on 11/23/2010;
$14.00 FC INSPECTION assessed on 12/31/2010;
$14.00 FC INSPECTION assessed on 02/08/2011;
$14.00 FC INSPECTION assessed on 03/14/2011;
$14.00 FC INSPECTION assessed on 08/13/2011;
$14.00 FC INSPECTION assessed on 08/25/2011;
$14.00 FC INSPECTION assessed on 10/14/2011;
$14.00 FC INSPECTION assessed on 02/25/2012;
$14.00 FC INSPECTION assessed on 03/29/2012;
$14.00 FC INSPECTION assessed on 06/30/2012;
$14.00 FC INSPECTION assessed on 10/11/2012;
$14.00 FC INSPECTION assessed on 10/31/2012;
$14.00 FC INSPECTION assessed on 12/28/2012;
$14.00 FC INSPECTION assessed on 01/18/2013;
$14.00 FC INSPECTION assessed on 02/12/2013;
$14.00 FC INSPECTION assessed on 03/15/2013;
$14.00 FC INSPECTION assessed on 04/19/2013;
$14.00 FC INSPECTION assessed on 05/15/2013;
$14.00 FC INSPECTION assessed on 06/19/2013;
$14.00 FC INSPECTION assessed on 07/11/2013;
$14.00 FC INSPECTION assessed on 08/16/2013;
$14.00 FC INSPECTION assessed on 09/13/2013;
$14.00 FC INSPECTION assessed on 10/19/2013;
$14.00 FC INSPECTION assessed on 11/15/2013;
$14.00 FC INSPECTION assessed on 03/16/2016;
$14.00 FC INSPECTION assessed on 05/14/2016;
$14.00 FC INSPECTION assessed on 07/15/2016:
$1,300.00 FC ATTY FEE assessed on 11/04/2010;
$625.00 FC ATTY FEE assessed on 01/14/2011;
$625.00 FC ATTY FEE assessed on 11/17/2011;
$625.00 FC ATTY FEE assessed on 04/26/2012;
$700.00 FC ATTY FEE assessed on 12/03/2013;
Case 1:48.65 90g Cys? AR WP C WBE Dh o-T 44 18d/63/62/18 Page ab GE Zage!D #: 651

$765.00 FC ATTY FEE assessed on 04/27/2016;

$635.00 FCL SALE COST assessed on 11/17/2011;

$1,782.28 FCL SALE COST assessed on 11/17/2011;

$635.00 FCL SALE COST assessed on 04/26/2012;

$1,798.60 FCL SALE COST assessed on 04/26/2012;

$535.00 FCL SALE COST assessed on 12/03/2013;

$635.00 FCL SALE COST assessed on 12/03/2013;

$1,866.55 FCL SALE COST assessed on 12/03/2013;

$22.36 FCL MAIL assessed on 11/17/2011;

$17.25 FCL MAIL assessed on 04/26/2012;

$42.77 FCL MAIL assessed on 12/03/2013;

$50.00 FCL TAX assessed on 11/17/2011;

$50.00 FCL TAX assessed on 04/26/2012;

$50.00 FCL TAX assessed on 12/03/2013;

$78.00 FCL RECORDING assessed on 12/03/2013;

$640.00 FCL RECORDING assessed on 12/03/2013;

$895.58 FC COURT COSTS assessed on 11/04/2010;

$377.70 FC COURT COSTS assessed on 01/14/2011;

$95.00 BPO assessed on 11/24/2009;

$78.00 BPO assessed on 08/16/2010;

$78.00 BPO assessed on 09/03/2010;

($78.00) BPO adjustment assessed on 09/07/2010;

$78.00 BPO assessed on 12/14/2010;

($78.00) BPO adjustment assessed on 12/15/2010;

$78.00 BPO assessed on 08/31/2011;

$78.00 BPO assessed on 02/08/2012;

$2,470.00 ADVERTISING assessed on 11/04/2010;

$1,981.69 ADVERTISING assessed on 01/14/2011;

$125.00 TITLE FEES assessed on 11/04/2010;

$50.00 TITLE FEES assessed on 01/14/2011;

$50.00 TITLE FEES assessed on 11/17/2011;

$50.00 TITLE FEES assessed on 04/26/2012;

$65.00 TITLE FEES assessed on 01/28/2014;

$65.00 TITLE FEES assessed on 01/28/2014;

$65.00 TITLE FEES assessed on 01/28/2014;

$65.00 TITLE FEES assessed on 01/28/2014;

$350.00 TITLE FEES assessed on 04/27/2016;

$150.00 BK MER assessed on 02/01/2012;

$550.00 BK ATTY FEE assessed on 02/01/2012;

($50.00) PER REQUEST adjustment assessed on 02/01/2012;
($22.36) PER REQUEST adjustment assessed on 02/01/2012;
($765.00) PER REQUEST adjustment assessed on 05/12/2016;
($350.00) PER REQUEST adjustment assessed on 05/12/2016;
$50.00 TAX DEPARTMENT assessed on 11/04/2010;

$78.00 MOBILE HOME TITL assessed on 11/04/2010;
$50.00 TAX DEPARTMENT assessed on 01/14/2011;
($1,866.55) SALE RESCISSION adjustment assessed on 01/08/2016;
($700.00) SALE RESCISSION adjustment assessed on 01/08/2016;
($635.00) SALE RESCISSION adjustment assessed on 01/08/2016;
($535.00) SALE RESCISSION adjustment assessed on 01/08/2016;
$46.87 Late Fee amount assessed on 03/16/2010;

$46.87 Late Fee amount assessed on 12/16/2009;

$46.87 Late Fee amount assessed on 11/16/2009;
Case 1:18 265 G0 fe Cy N19? RW CWE hE 9-1! 418 4/68/62/1B gage Vo*cr Bage!D #: 652

$46.87 Late Fee amount assessed on 10/16/2009;

$46.87 Late Fee amount assessed on 09/16/2009;

$46.87 Late Fee amount assessed on 08/17/2009;

$43.60 Late Fee amount assessed on 07/16/2009;

$10.85 Other Fee amount assessed on 12/28/2009;

$10.85 Other Fee amount assessed on 11/20/2009;

($30.00) Other Fee amount adjustment assessed on 11/04/2009;
$30.00 Other Fee amount assessed on 11/02/2009;

$10.85 Other Fee amount assessed on 10/19/2009;

$10.85 Other Fee amount assessed on 09/14/2009;

If you pay the past-due amount, and any additional monthly payments, late charges or fees that may
become due between the date of this notice and the date when you make your payment, your account will
be considered up to date and you can continue to make your regular monthly payments.

Make your payment directly to: Chase
Mortgage Cash Operations — Payment Processing
Mail Code OH4-7126
3415 Vision Drive
Columbus, OH 43219-6009
Attn: Amanda Boroi

Phone: 1-800-848-9380
Payments must be payable to JPMorgan Chase Bank, N.A., not the individual listed above.

Please consider the following:

° You should contact the Homeownership Preservation Foundation (1-888-995-HOPE) to speak with
counselors who can provide assistance and may be able to help you work with your lender to avoid
foreclosure;

. If you are a MassHousing borrower, you may also contact MassHousing (1-888-843-6432) to

determine if you are eligible for additional assistance. There may be other homeownership assistance
available through your lender or servicer;

° You may also contact the Division of Banks (1-800-495-2265) or visit www.mass.gov/foreclosures to
find a foreclosure prevention program near you;

° After 11/10/2016, you can still avoid foreclosure by paying the total past-due amount before a
foreclosure sale takes place. Depending on the terms of the loan, there may also be other ways to avoid
foreclosure, such as selling your property, refinancing your loan, or voluntarily transferring ownership
of the property to Chase.

If you do not pay the total past-due amount of $200,056.60 and any additional payments that may
become due by 11/10/2016, you may be evicted from your home after a foreclosure sale. If Chase
forecloses on this property, it means the mortgagee or a new buyer will take over the ownership of
your home.

If you have any questions, or disagree with the calculation of your past-due balance, please contact Chase
at 1-800-848-9380 or 1-800-582-0542 (TTY) or Chase (Mail Code OH4-7356), 3415 Vision Drive,
Columbus, Ohio 43219-6009.
Case 1:16 as 408 Cy AN? RW2 CBE DnehPo-T44184/G8/62/1 Bagge 2d‘Gt dage!D #: 653

Sincerely,

Bruno Mejia
Chase
www.chase.com

Esta comunicacién contiene informacidn importante acerca de la cuenta. Si tiene alguna pregunta o necesita
ayuda para traducirla, comuniquese con nosotros [lamando al 1-800-848-9380.

Enclosed with this notice, there may be additional important disclosures related to applicable laws and
requirements that you should carefully review.
Case 1:16ag6 We CyLild1d2¢RWe CusbelmenBo-Til4s1ed/43/69/1Bageage OOF MagelD #: 654

ADDITIONAL IMPORTANT INFORMATION

Please note that JPMorgan Chase Bank, N.A. is both the mortgage servicer and lender for your Loan. The
address for your servicer and lender is listed below

Overnight/Regular Mail: Chase
Attn: Collections Department
Mail Code AZ1-2514
1820 East Sky Harbor Circle South, Suite 100
Phoenix, AZ 85034-4850

If you disagree with our assertion that a default has occurred or the correctness of our calculation of the
amount required to cure the default, or you have any questions regarding the remittance instructions, you
can contact Bruno Mejia at 1-800-848-9380.

If you fail to cure the default on or before 11/10/2016, Chase may accelerate the maturity of the Loan,
terminate your credit line if the Loan provides for revolving advances, declare all sums secured by the
Security Instrument immediately due and payable, commence foreclosure proceedings, and sell the
Property. You have the right to reinstate after acceleration of the Loan and the right to bring a court action
to assert the nonexistence of a default, or any other defense to acceleration, foreclosure, and sale.

If your loan is guaranteed by the Rural Housing Service:

If the default is not cured by the date referenced above, the account is referred to foreclosure, and the
Rural Housing Service (RHS) pays us a loss claim as a result of a foreclosure, you may be responsible for
repaying this claim to RHS. If your personal liability for this account has not been discharged in a
bankruptcy, RHS may use all options, including those under the Debt Collection Improvement Act
(DCIA) to recover the full amounts due. The DCIA provides for the collection of outstanding federal
debts through the Treasury Offset Program which allows federal payments such as social security benefits
to be reduced or “offset” in order to repay the outstanding debt.

Important Legal Information

We are a debt collector

This communication is an attempt to collect a debt and any information obtained will be used for that
purpose. However, to the extent your original obligation was discharged or is subject to an automatic stay
of bankruptcy under Title 11 of the United States Code, this notice is for compliance with non-bankruptcy
law and/or informational purposes only and does not constitute an attempt to collect a debt or to impose
personal liability for such obligation. Nothing in this letter (including our use of the words “your,” “loan,”
“mortgage,” or “account”) means that you’re required to repay a debt that’s been discharged. Any
payment you make on the account is voluntary, but we may still have rights under the security instrument,
including the right to foreclose on the property.

If you are represented by an attorney, please refer this letter to your attorney and provide us with the
attorney’s name, address, and telephone number.

Information for Servicemembers and their dependents

If you or any occupant of your home are or recently were on active Military duty or related active service,
you may be eligible for benefits and protections under the federal Servicemembers Civil Relief Act
(SCRA), state law, or Chase policy. This includes protection from foreclosure or eviction, and in some
cases, interest rate benefits. Some protections also may be available if you are the dependent of an eligible
Servicemember. Although Servicemember interest rate benefits under the Servicemembers Civil Relief
Act don’t allow you to defer payments, California law allows for a six-month deferral if certain
conditions are met.
Case 1:16 Q948-Cvldi11924RW2 CRED eh 9-1'4418d/O8/O9/18 Gage O45 BagelD #: 655

For more information, please call Chase Military Services at 1-877-469-0110.

CR47443
BW673
Case 11Gags GO18-Gyl4\41192 RW CHBED eH o-H 4 18d/68/69/1BAG—aGa 934 HagelD #: 656

Chase (Mail Code OH4-7399) CH AS E “

P.O. Box 183205
Columbus, OH 43218
For Undeliverable Mail Only

USPS CERTIFIED MAIL: 7014 1200 0001 1070 6196
08/12/2016
MARK R THOMPSON

215 GROVE ST
KINGSTON, MA 02364-1312

Account: a «7s

Property Address: 215 GROVE ST
KINGSTON, MA 02364

The following pages contain a notice regarding your home, as required by Massachusetts law.
Case 1:48 90s: Gud? AR WC SBELeP oT H1ed/68/69/18 Wage Bhtr Rage! #: 657

 

 

e This is an important notice concerning your right to live in your home. Have it translated at once.
Esta carta explica sus derechos legales para permanecer en su propiedad de vivienda. Por favor
traduzca esta notificacion inmediatamente.

e Este é um aviso importante em relac&o ao seu dereito de morar na sua residéncia. Por favor,
tem tradizido imediatamente.

e C'est une notification importante concernant votre droit de vivre chez vous. Faites-la traduire
immédiatement.

© Ke MAKWEENNE BA, RE -

 

 

90-Day Right to Cure Your Mortgage Default

08/12/2016

MARK R THOMPSON By Certified and First Class Mail
215 GROVE ST
KINGSTON, MA 02364-1312

RE: 215 GROVE ST, KINGSTON, MA 02364, loan ]NI675 with JPMorgan Chase Bank, N.A.
(“Chase”), Loan Originator WASHINGTON MUTUAL BANK, FA/Mortgage Broker BACKBAY
MORTGAGE COMPANY

To MARK R THOMPSON:

We are contacting you because you did not make your monthly loan payment(s) due on 07/01/2009, to
JPMorgan Chase Bank, N.A. (“Chase”). You must pay the past-due amount of $200,056.60 on or before
11/10/2016, which is 90 days from the date of this notice. The past-due amount on the date of this notice is
specified below:

e Principal and Interest

$1,453.26 Principal and Interest due on 07/01/2009;
$1,562.25 Principal and Interest due on 08/01/2009;
$1,562.25 Principal and Interest due on 09/01/2009;
$1,562.25 Principal and Interest due on 10/01/2009;
$1,562.25 Principal and Interest due on 11/01/2009;
$1,562.25 Principal and Interest due on 12/01/2009;
$1,562.25 Principal and Interest due on 01/01/2010;
$1,562.25 Principal and Interest due on 02/01/2010;
$1,562.25 Principal and Interest due on 03/01/2010;
$1,562.25 Principal and Interest due on 04/01/2010;
$1,562.25 Principal and Interest due on 05/01/2010;
$1.562.25 Principal and Interest due on 06/01/2010;
$1,562.25 Principal and Interest due on 07/01/2010;
Case 1:16 ge G0teev-td1g24RWe2 CunpetenBo-H lage d/68/69/1Badmagé O64or dggelD #: 658

$1,679.41 Principal and Interest due on 08/01/2010;
$1,679.41 Principal and Interest due on 09/01/2010;
$1,679.41 Principal and Interest due on 10/01/2010;
$1,679.41 Principal and Interest due on 11/01/2010;
$1,679.41 Principal and Interest due on 12/01/2010;
$1,679.41 Principal and Interest due on 01/01/2011;
$1,679.41 Principal and Interest due on 02/01/2011;
$1,679.41 Principal and Interest due on 03/01/2011;
$1,679.41 Principal and Interest due on 04/01/2011;
$1,679.41 Principal and Interest due on 05/01/2011;
$1,679.41 Principal and Interest due on 06/01/2011;
$1,679.41 Principal and Interest due on 07/01/2011;
$1,784.73 Principal and Interest due on 08/01/2011;
$1,784.73 Principal and Interest due on 09/01/2011,
$1,784.73 Principal and Interest due on 10/01/2011;
$1,784.73 Principal and Interest due on 11/01/2011;
$1,784.73 Principal and Interest due on 12/01/2011;
$1,784.73 Principal and Interest due on 01/01/2012;
$1,784.73 Principal and Interest due on 02/01/2012;
$1,784.73 Principal and Interest due on 03/01/2012;
$1,784.73 Principal and Interest due on 04/01/2012;
$1,784.73 Principal and Interest due on 05/01/2012;
$1,784.73 Principal and Interest due on 06/01/2012;
$1,784.73 Principal and Interest due on 07/01/2012;
$1,757.50 Principal and Interest due on 08/01/2012;
$1,757.50 Principal and Interest due on 09/01/2012;
$1,757.50 Principal and Interest due on 10/01/2012;
$1,757.50 Principal and Interest due on 11/01/2012;
$1,757.50 Principal and Interest due on 12/01/2012;
$1,757.50 Principal and Interest due on 01/01/2013;
$1,757.50 Principal and Interest due on 02/01/2013;
$1,757.50 Principal and Interest due on 03/01/2013;
$1,757.50 Principal and Interest due on 04/01/2013;
$1,757.50 Principal and Interest due on 05/01/2013;
$1,757.50 Principal and Interest due on 06/01/2013;
$1,757.50 Principal and Interest due on 07/01/2013;
$1,760.46 Principal and Interest due on 08/01/2013;
$1,760.46 Principal and Interest due on 09/01/2013;
$1,760.46 Principal and Interest due on 10/01/2013;
$1,760.46 Principal and Interest due on 11/01/2013;
$1,760.46 Principal and Interest due on 12/01/2013;
$1,760.46 Principal and Interest due on 01/01/2014;
$1,760.46 Principal and Interest due on 02/01/2014;
$1,760.46 Principal and Interest due on 03/01/2014;
$1,760.46 Principal and Interest due on 04/01/2014,
$1,760.46 Principal and Interest due on 05/01/2014;
$1,760.46 Principal and Interest due on 06/01/2014,
$1,760.46 Principal and Interest due on 07/01/2014;
$1,752.27 Principal and Interest due on 08/01/2014;
$1,752.27 Principal and Interest due on 09/01/2014;
$1,752.27 Principal and Interest due on 10/01/2014,
$1,752.27 Principal and Interest due on 11/01/2014;
$1,752.27 Principal and Interest due on 12/01/2014;
$1,752.27 Principal and Interest due on 01/01/2015;
Case 1183369048 cv Nb1dt RWC Hoe URE o-1! 8 / 68/09/18245%G6 Deror AagelD #: 659

$1,752.27 Principal and Interest due on 02/01/2015;
$1,752.27 Principal and Interest due on 03/01/2015;
$1,752.27 Principal and Interest due on 04/01/2015;
$1,752.27 Principal and Interest due on 05/01/2015,
$1,752.27 Principal and Interest due on 06/01/2015;
$1,752.27 Principal and Interest due on 07/01/2015;
$1,757.59 Principal and Interest due on 08/01/2015;
$1,757.59 Principal and Interest due on 09/01/2015;
$1,757.59 Principal and Interest due on 10/01/2015;
$1,757.59 Principal and Interest due on 11/01/2015;
$1,757.59 Principal and Interest due on 12/01/2015;
$1,757.59 Principal and Interest due on 01/01/2016;
$1,757.59 Principal and Interest due on 02/01/2016;
$1,757.59 Principal and Interest due on 03/01/2016;
$1,757.59 Principal and Interest due on 04/01/2016;
$1,757.59 Principal and Interest due on 05/01/2016;
$1,757.59 Principal and Interest due on 06/01/2016;
$1,757.59 Principal and Interest due on 07/01/2016;
$1,803.65 Principal and Interest due on 08/01/2016;

e Escrow

$364.45 Real estate escrow taxes due on 11/01/2012;
$364.45 Real estate escrow taxes due on 12/01/2012;
$364.45 Real estate escrow taxes due on 01/01/2013;
$364.45 Real estate escrow taxes due on 02/01/2013;
$364.45 Real estate escrow taxes due on 03/01/2013;
$364.45 Real estate escrow taxes due on 04/01/2013;
$364.45 Real estate escrow taxes due on 05/01/2013;
$364.45 Real estate escrow taxes due on 06/01/2013;
$364.45 Real estate escrow taxes due on 07/01/2013;
$364.45 Real estate escrow taxes due on 08/01/2013;
$364.45 Real estate escrow taxes due on 09/01/2013;
$364.45 Real estate escrow taxes due on 10/01/2013;
$364.45 Real estate escrow taxes due on 11/01/2013;
$364.45 Real estate escrow taxes due on 12/01/2013;
$364.45 Real estate escrow taxes due on 01/01/2014,
$364.45 Real estate escrow taxes due on 02/01/2014,
$364.45 Real estate escrow taxes due on 03/01/2014;
$364.45 Real estate escrow taxes due on 04/01/2014;
$364.45 Real estate escrow taxes due on 05/01/2014;
$364.45 Real estate escrow taxes due on 06/01/2014;
$364.45 Real estate escrow taxes due on 07/01/2014;
$364.45 Real estate escrow taxes due on 08/01/2014;
$364.45 Real estate escrow taxes due on 09/01/2014,
$364.45 Real estate escrow taxes due on 10/01/2014;
$364.45 Real estate escrow taxes due on 11/01/2014;
$364.45 Real estate escrow taxes due on 12/01/2014;
$364.45 Real estate escrow taxes due on 01/01/2015;
$364.45 Real estate escrow taxes due on 02/01/2015;
$364.45 Real estate escrow taxes due on 03/01/2015;
$364.45 Real estate escrow taxes due on 04/01/2015;
$364.45 Real estate escrow taxes due on 05/01/2015;
$364.45 Real estate escrow taxes due on 06/01/2015;
Case 1:18 265 9048 Cy N1d?RW2 Cube EE o-Tl 18d 68/62/18 24aGe B'7Aor aage!D #: 660

$364.45 Real estate escrow taxes due on 07/01/2015;

$364.45 Real estate escrow taxes due on 08/01/2015;

$364.45 Real estate escrow taxes due on 09/01/2015;

$364.45 Real estate escrow taxes due on 10/01/2015;

$364.45 Real estate escrow taxes due on 11/01/2015;

$364.45 Real estate escrow taxes due on 12/01/2015;

$364.45 Real estate escrow taxes due on 01/01/2016;

$364.45 Real estate escrow taxes due on 02/01/2016;

$364.45 Real estate escrow taxes due on 03/01/2016;

$364.45 Real estate escrow taxes due on 04/01/2016;

$364.45 Real estate escrow taxes due on 05/01/2016;

$364.45 Real estate escrow taxes due on 06/01/2016;

$376.34 Real estate escrow taxes due on 07/01/2016;

$376.34 Real estate escrow taxes due on 08/01/2016;

$386.66 Escrow overage/escrow shortage amount due on 11/01/2012;
$386.66 Escrow overage/escrow shortage amount due on 12/01/2012;
$386.66 Escrow overage/escrow shortage amount due on 01/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 02/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 03/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 04/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 05/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 06/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 07/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 08/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 09/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 10/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 11/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 12/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 01/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 02/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 03/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 04/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 05/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 06/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 07/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 08/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 09/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 10/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 11/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 12/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 01/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 02/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 03/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 04/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 05/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 06/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 07/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 08/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 09/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 10/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 11/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 12/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 01/01/2016;
$386.66 Escrow overage/escrow shortage amount due on 02/01/2016;
Case 1:1 904g-Cvldld1199 RW CirBelmetBo-1'45184/63/69/1B age ge OB4GF Hagel #: 661

$386.66 Escrow overage/escrow shortage amount due on 03/01/2016;
$386.66 Escrow overage/escrow shortage amount due on 04/01/2016;
$386.66 Escrow overage/escrow shortage amount due on 05/01/2016;
$386.66 Escrow overage/escrow shortage amount due on 06/01/2016;
$569.43 Escrow overage/escrow shortage amount due on 07/01/2016;
$569.43 Escrow overage/escrow shortage amount due on 08/01/2016;

e Other Fees

$10.85 FC INSPECTION assessed on 04/12/2010;
$10.85 FC INSPECTION assessed on 05/19/2010;
$14.00 FC INSPECTION assessed on 06/04/2010;
$14.00 FC INSPECTION assessed on 07/08/2010;
$14.00 FC INSPECTION assessed on 08/06/2010;
$14.00 FC INSPECTION assessed on 09/14/2010;
$14.00 FC INSPECTION assessed on 10/15/2010;
$14.00 FC INSPECTION assessed on 11/22/2010;
($105.70) FC INSPECTION adjustment assessed on 11/23/2010;
$105.70 FC INSPECTION assessed on 11/23/2010;
$14.00 FC INSPECTION assessed on 12/31/2010;
$14.00 FC INSPECTION assessed on 02/08/2011;
$14.00 FC INSPECTION assessed on 03/14/2011;
$14.00 FC INSPECTION assessed on 08/13/2011;
$14.00 FC INSPECTION assessed on 08/25/2011;
$14.00 FC INSPECTION assessed on 10/14/2011;
$14.00 FC INSPECTION assessed on 02/25/2012;
$14.00 FC INSPECTION assessed on 03/29/2012;
$14.00 FC INSPECTION assessed on 06/30/2012;
$14.00 FC INSPECTION assessed on 10/11/2012;
$14.00 FC INSPECTION assessed on 10/31/2012;
$14.00 FC INSPECTION assessed on 12/28/2012;
$14.00 FC INSPECTION assessed on 01/18/2013;
$14.00 FC INSPECTION assessed on 02/12/2013;
$14.00 FC INSPECTION assessed on 03/15/2013;
$14.00 FC INSPECTION assessed on 04/19/2013;
$14.00 FC INSPECTION assessed on 05/15/2013;
$14.00 FC INSPECTION assessed on 06/19/2013;
$14.00 FC INSPECTION assessed on 07/11/2013;
$14.00 FC INSPECTION assessed on 08/16/2013;
$14.00 FC INSPECTION assessed on 09/13/2013;
$14.00 FC INSPECTION assessed on 10/19/2013;
$14.00 FC INSPECTION assessed on 11/15/2013;
$14.00 FC INSPECTION assessed on 03/16/2016;
$14.00 FC INSPECTION assessed on 05/14/2016;
$14.00 FC INSPECTION assessed on 07/15/2016;
$1,300.00 FC ATTY FEE assessed on 11/04/2010;
$625.00 FC ATTY FEE assessed on 01/14/2011;
$625.00 FC ATTY FEE assessed on 11/17/2011;
$625.00 FC ATTY FEE assessed on 04/26/2012;
$700.00 FC ATTY FEE assessed on 12/03/2013;
$765.00 FC ATTY FEE assessed on 04/27/2016;
$635.00 FCL SALE COST assessed on 11/17/2011;
$1,782.28 PCL SALE COST assessed on 11/17/2011;
$635.00 FCL SALE COST assessed on 04/26/2012;
Case 11836 9s Guidi 19?ARW2 CBE DnetPo-1!4418d/68/62/18 Gage 9646 HagelD #: 662

$1,798.60 FCL SALE COST assessed on 04/26/2012;

$535.00 FCL SALE COST assessed on 12/03/2013;

$635.00 FCL SALE COST assessed on 12/03/2013;

$1,866.55 FCL SALE COST assessed on 12/03/2013;

$22.36 FCL MAIL assessed on 11/17/2011;

$17.25 FCL MAIL assessed on 04/26/2012;

$42.77 FCL MAIL assessed on 12/03/2013;

$50.00 FCL TAX assessed on 11/17/2011;

$50.00 FCL TAX assessed on 04/26/2012;

$50.00 FCL TAX assessed on 12/03/2013;

$78.00 FCL RECORDING assessed on 12/03/2013;

$640.00 FCL RECORDING assessed on 12/03/2013;

$895.58 FC COURT COSTS assessed on 11/04/2010;

$377.70 FC COURT COSTS assessed on 01/14/2011;

$95.00 BPO assessed on 11/24/2009;

$78.00 BPO assessed on 08/16/2010;

$78.00 BPO assessed on 09/03/2010;

($78.00) BPO adjustment assessed on 09/07/2010;

$78.00 BPO assessed on 12/14/2010;

($78.00) BPO adjustment assessed on 12/15/2010;

$78.00 BPO assessed on 08/31/2011;

$78.00 BPO assessed on 02/08/2012;

$2,470.00 ADVERTISING assessed on 11/04/2010;

$1,981.69 ADVERTISING assessed on 01/14/2011,

$125.00 TITLE FEES assessed on 11/04/2010;

$50.00 TITLE FEES assessed on 01/14/2011;

$50.00 TITLE FEES assessed on 11/17/2011;

$50.00 TITLE FEES assessed on 04/26/2012;

$65.00 TITLE FEES assessed on 01/28/2014;

$65.00 TITLE FEES assessed on 01/28/2014;

$65.00 TITLE FEES assessed on 01/28/2014;

$65.00 TITLE FEES assessed on 01/28/2014;

$350.00 TITLE FEES assessed on 04/27/2016;

$150.00 BK MER assessed on 02/01/2012;

$550.00 BK ATTY FEE assessed on 02/01/2012;

($50.00) PER REQUEST adjustment assessed on 02/01/2012;
($22.36) PER REQUEST adjustment assessed on 02/01/2012;
($765.00) PER REQUEST adjustment assessed on 05/12/2016;
($350.00) PER REQUEST adjustment assessed on 05/12/2016;
$50.00 TAX DEPARTMENT assessed on 11/04/2010;

$78.00 MOBILE HOME TITL assessed on 11/04/2010;
$50.00 TAX DEPARTMENT assessed on 01/14/2011;
($1,866.55) SALE RESCISSION adjustment assessed on 01/08/2016;
($700.00) SALE RESCISSION adjustment assessed on 01/08/2016;
($635.00) SALE RESCISSION adjustment assessed on 01/08/2016;
($535.00) SALE RESCISSION adjustment assessed on 01/08/2016;
$46.87 Late Fee amount assessed on 03/16/2010;

$46.87 Late Fee amount assessed on 12/16/2009;

$46.87 Late Fee amount assessed on 11/16/2009;

$46.87 Late Fee amount assessed on 10/16/2009;

$46.87 Late Fee amount assessed on 09/16/2009;

$46.87 Late Fee amount assessed on 08/17/2009;

$43.60 Late Fee amount assessed on 07/16/2009;
Case 1:18ag 9Ofe-Cyldld 199 RWC HBEDePo-1418d/63/62/1B Page SbF HageID #: 663

$10.85 Other Fee amount assessed on 12/28/2009;
$10.85 Other Fee amount assessed on 11/20/2009;
($30.00) Other Fee amount adjustment assessed on 11/04/2009;
$30.00 Other Fee amount assessed on 11/02/2009;
$10.85 Other Fee amount assessed on 10/19/2009;
$10.85 Other Fee amount assessed on 09/14/2009;

If you pay the past-due amount, and any additional monthly payments, late charges or fees that may
become due between the date of this notice and the date when you make your payment, your account will
be considered up to date and you can continue to make your regular monthly payments.

Make your payment directly to: Chase
Mortgage Cash Operations — Payment Processing
Mail Code OH4-7126
3415 Vision Drive
Columbus, OH 43219-6009
Attn: Amanda Boroi

Phone: 1-800-848-9380
Payments must be payable to JPMorgan Chase Bank, N.A., not the individual listed above.

Please consider the following:

* You should contact the Homeownership Preservation Foundation (1-888-995-HOPE) to speak with
counselors who can provide assistance and may be able to help you work with your lender to avoid
foreclosure;

° If you are a MassHousing borrower, you may also contact MassHousing (1-888-843-6432) to

determine if you are eligible for additional assistance. There may be other homeownership assistance
available through your lender or servicer;

° You may also contact the Division of Banks (1-800-495-2265) or visit www.mass.gov/foreclosures to
find a foreclosure prevention program near you;

° After 11/10/2016, you can still avoid foreclosure by paying the total past-due amount before a
foreclosure sale takes place. Depending on the terms of the loan, there may also be other ways to avoid
foreclosure, such as selling your property, refinancing your loan, or voluntarily transferring ownership
of the property to Chase.

If you do not pay the total past-due amount of $200,056.60 and any additional payments that may
become due by 11/10/2016, you may be evicted from your home after a foreclosure sale. If Chase
forecloses on this property, it means the mortgagee or a new buyer will take over the ownership of
your home.

If you have any questions, or disagree with the calculation of your past-due balance, please contact Chase
at 1-800-848-9380 or 1-800-582-0542 (TTY) or Chase (Mail Code OH4-7356), 3415 Vision Drive,
Columbus, Ohio 43219-6009.

Sincerely,

Bruno Mejia
Chase
Case 1:8ae Gre Cyl 139 4a WP CHB ELnenPo-T 41d /43/62/1B Page 81 Gt RAge!D #: 664

www.chase.com

Esta comunicacién contiene informacién importante acerca de la cuenta. Si tiene alguna pregunta o necesita
ayuda para traducirla, comunfquese con nosotros llamando al 1-800-848-9380.

Enclosed with this notice, there may be additional important disclosures related to applicable laws and
requirements that you should carefully review.
Case 1:16 aa 404g cy 61s 4RWe2 CneeDenBo-Hlased/63/69/1Bagmage Bor dageID #: 665

ADDITIONAL IMPORTANT INFORMATION

Please note that JPMorgan Chase Bank, N.A. is both the mortgage servicer and lender for your Loan. The
address for your servicer and lender is listed below

Overnight/Regular Mail: Chase
Attn: Collections Department
Mail Code AZ1-2514
1820 East Sky Harbor Circle South, Suite 100
Phoenix, AZ 85034-4850

If you disagree with our assertion that a default has occurred or the correctness of our calculation of the
amount required to cure the default, or you have any questions regarding the remittance instructions, you
can contact Bruno Mejia at 1-800-848-9380.

If you fail to cure the default on or before 11/10/2016, Chase may accelerate the maturity of the Loan,
terminate your credit line if the Loan provides for revolving advances, declare all sums secured by the
Security Instrument immediately due and payable, commence foreclosure proceedings, and sell the
Property. You have the right to reinstate after acceleration of the Loan and the right to bring a court action
to assert the nonexistence of a default, or any other defense to acceleration, foreclosure, and sale.

If your loan is guaranteed by the Rural Housing Service:

If the default is not cured by the date referenced above, the account is referred to foreclosure, and the
Rural Housing Service (RHS) pays us a loss claim as a result of a foreclosure, you may be responsible for
repaying this claim to RHS. If your personal liability for this account has not been discharged in a
bankruptcy, RHS may use all options, including those under the Debt Collection Improvement Act
(DCIA) to recover the full amounts due. The DCIA provides for the collection of outstanding federal
debts through the Treasury Offset Program which allows federal payments such as social security benefits
to be reduced or “offset” in order to repay the outstanding debt.

Important Legal Information

We are a debt collector

This communication is an attempt to collect a debt and any information obtained will be used for that
purpose. However, to the extent your original obligation was discharged or is subject to an automatic stay
of bankruptcy under Title 11 of the United States Code, this notice is for compliance with non-bankruptcy
law and/or informational purposes only and does not constitute an attempt to collect a debt or to impose
personal liability for such obligation. Nothing in this letter (including our use of the words “your,” “loan,”
“mortgage,” or “account”) means that you're required to repay a debt that’s been discharged. Any
payment you make on the account is voluntary, but we may still have rights under the security instrument,
including the right to foreclose on the property.

If you are represented by an attorney, please refer this letter to your attorney and provide us with the
attorney’s name, address, and telephone number.

Information for Servicemembers and their dependents

If you or any occupant of your home are or recently were on active Military duty or related active service,
you may be eligible for benefits and protections under the federal Servicemembers Civil Relief Act
(SCRA), state law, or Chase policy. This includes protection from foreclosure or eviction, and in some
cases, interest rate benefits. Some protections also may be available if you are the dependent of an eligible
Servicemember. Although Servicemember interest rate benefits under the Servicemembers Civil Relief
Act don’t allow you to defer payments, California law allows for a six-month deferral if certain
conditions are met.
Case 1:1 qa Q048-Cv N12 RW2C Behe 9-1! os 1ed/ 68/69/18 Mage S3*or Agge!D #: 666

For more information, please call Chase Military Services at 1-877-469-0110.

CR47443
BW673
Case 1:48as 99f8-Cvldld199 4a WC be lneinPo-T F11d/63/6 2/18 Page Bh Gt HagelD #: 667

Chase (Mail Code OH4-7399) CH AS E “

P.O. Box 183205
Columbus, OH 43218
For Undeliverable Mail Only

08/12/2016

MARK R THOMPSON
215 GROVE ST
KINGSTON, MA 02364-1312

Account: a «7s
Property Address: 215 GROVE ST
KINGSTON, MA 02364

The following pages contain a notice regarding your home, as required by Massachusetts law.
Case 1:48ae 99f8-Cvldid11924R WC BelnenPo-T 112d 63/62/18 gage 85Gt FagelD #: 668

 

 

e This is an important notice concerning your right to live in your home. Have it translated at once.

e Esta carta explica sus derechos legales para permanecer en su propiedad de vivienda. Por favor
traduzca esta notificacion inmediatamente.

e Este é um aviso importante em relacdo ao seu dereito de morar na sua residéncia. Por favor,
tem tradizido imediatamente.

e C'est une notification importante concernant votre droit de vivre chez vous. Faites-la traduire
immédiatement.

© RE URC EE a Al, TREES ©

 

 

90-Day Right to Cure Your Mortgage Default

08/12/2016

MARK R THOMPSON By Certified and First Class Mail
215 GROVE ST
KINGSTON, MA 02364-1312

RE: 215 GROVE ST, KINGSTON, MA 02364, loan [fo75 with JPMorgan Chase Bank, N.A.
(“Chase”), Loan Originator WASHINGTON MUTUAL BANK, FA/Mortgage Broker BACKBAY
MORTGAGE COMPANY

To MARK R THOMPSON:

We are contacting you because you did not make your monthly loan payment(s) due on 07/01/2009, to
JPMorgan Chase Bank, N.A. (“Chase”). You must pay the past-due amount of $200,056.60 on or before
11/10/2016, which is 90 days from the date of this notice. The past-due amount on the date of this notice is
specified below:

e Principal and Interest

$1,453.26 Principal and Interest due on 07/01/2009;
$1,562.25 Principal and Interest due on 08/01/2009;
$1,562.25 Principal and Interest due on 09/01/2009;
$1,562.25 Principal and Interest due on 10/01/2009;
$1,562.25 Principal and Interest due on 11/01/2009;
$1,562.25 Principal and Interest due on 12/01/2009;
$1,562.25 Principal and Interest due on 01/01/2010;
$1,562.25 Principal and Interest due on 02/01/2010;
$1,562.25 Principal and Interest due on 03/01/2010;
$1,562.25 Principal and Interest due on 04/01/2010;
$1,562.25 Principal and Interest due on 05/01/2010;
$1,562.25 Principal and Interest due on 06/01/2010;
$1,562.25 Principal and Interest due on 07/01/2010;
Case 1:485e 6 40/8 eve sPAR WP CHNBE UA erEo-Filqq18d/45/42/1Bagmge 3645 RagelD #: 669

$1,679.41 Principal and Interest due on 08/01/2010;
$1,679.41 Principal and Interest due on 09/01/2010;
$1,679.41 Principal and Interest due on 10/01/2010;
$1,679.41 Principal and Interest due on 11/01/2010;
$1,679.41 Principal and Interest due on 12/01/2010;
$1,679.41 Principal and Interest due on 01/01/2011;
$1,679.41 Principal and Interest due on 02/01/2011;
$1,679.41 Principal and Interest due on 03/01/2011;
$1,679.41 Principal and Interest due on 04/01/2011;
$1,679.41 Principal and Interest due on 05/01/2011,
$1,679.41 Principal and Interest due on 06/01/2011;
$1,679.41 Principal and Interest due on 07/01/2011;
$1,784.73 Principal and Interest due on 08/01/2011;
$1,784.73 Principal and Interest due on 09/01/2011,
$1,784.73 Principal and Interest due on 10/01/2011;
$1,784.73 Principal and Interest due on 11/01/2011;
$1,784.73 Principal and Interest due on 12/01/2011;
$1,784.73 Principal and Interest due on 01/01/2012;
$1,784.73 Principal and Interest due on 02/01/2012;
$1,784.73 Principal and Interest due on 03/01/2012;
$1,784.73 Principal and Interest due on 04/01/2012;
$1,784.73 Principal and Interest due on 05/01/2012;
$1,784.73 Principal and Interest due on 06/01/2012;
$1,784.73 Principal and Interest due on 07/01/2012;
$1,757.50 Principal and Interest due on 08/01/2012;
$1,757.50 Principal and Interest due on 09/01/2012;
$1,757.50 Principal and Interest due on 10/01/2012;
$1,757.50 Principal and Interest due on 11/01/2012;
$1,757.50 Principal and Interest due on 12/01/2012;
$1,757.50 Principal and Interest due on 01/01/2013;
$1,757.50 Principal and Interest due on 02/01/2013;
$1,757.50 Principal and Interest due on 03/01/2013;
$1,757.50 Principal and Interest due on 04/01/2013;
$1,757.50 Principal and Interest due on 05/01/2013;
$1,757.50 Principal and Interest due on 06/01/2013;
$1,757.50 Principal and Interest due on 07/01/2013;
$1,760.46 Principal and Interest due on 08/01/2013;
$1,760.46 Principal and Interest due on 09/01/2013;
$1,760.46 Principal and Interest due on 10/01/2013;
$1,760.46 Principal and Interest due on 11/01/2013;
$1,760.46 Principal and Interest due on 12/01/2013;
$1,760.46 Principal and Interest due on 01/01/2014;
$1,760.46 Principal and Interest due on 02/01/2014;
$1,760.46 Principal and Interest due on 03/01/2014;
$1,760.46 Principal and Interest due on 04/01/2014,
$1,760.46 Principal and Interest due on 05/01/2014;
$1,760.46 Principal and Interest due on 06/01/2014;
$1,760.46 Principal and Interest due on 07/01/2014;
$1,752.27 Principal and Interest due on 08/01/2014;
$1,752.27 Principal and Interest due on 09/01/2014;
$1,752.27 Principal and Interest due on 10/01/2014;
$1,752.27 Principal and Interest due on 11/01/2014;
$1,752.27 Principal and Interest due on 12/01/2014;
Case 1:18 365 G0 fe-Cv 1S? 4R WC WED ee o-Tl 18G/ 68/69/18 aGage B'7cr Bage!D #: 670

$1,752.27 Principal and Interest due on 01/01/2015;
$1,752.27 Principal and Interest due on 02/01/2015;
$1,752.27 Principal and Interest due on 03/01/2015;
$1,752.27 Principal and Interest due on 04/01/2015;
$1,752.27 Principal and Interest due on 05/01/2015;
$1,752.27 Principal and Interest due on 06/01/2015,
$1,752.27 Principal and Interest due on 07/01/2015;
$1,757.59 Principal and Interest due on 08/01/2015;
$1,757.59 Principal and Interest due on 09/01/2015;
$1,757.59 Principal and Interest due on 10/01/2015;
$1,757.59 Principal and Interest due on 11/01/2015;
$1,757.59 Principal and Interest due on 12/01/2015;
$1,757.59 Principal and Interest due on 01/01/2016;
$1,757.59 Principal and Interest due on 02/01/2016;
$1,757.59 Principal and Interest due on 03/01/2016;
$1,757.59 Principal and Interest due on 04/01/2016;
$1,757.59 Principal and Interest due on 05/01/2016;
$1,757.59 Principal and Interest due on 06/01/2016;
$1,757.59 Principal and Interest due on 07/01/2016;
$1,803.65 Principal and Interest due on 08/01/2016;

e §6Escrow

$364.45 Real estate escrow taxes due on 11/01/2012;
$364.45 Real estate escrow taxes due on 12/01/2012;
$364.45 Real estate escrow taxes due on 01/01/2013;
$364.45 Real estate escrow taxes due on 02/01/2013;
$364.45 Real estate escrow taxes due on 03/01/2013;
$364.45 Real estate escrow taxes due on 04/01/2013;
$364.45 Real estate escrow taxes due on 05/01/2013;
$364.45 Real estate escrow taxes due on 06/01/2013;
$364.45 Real estate escrow taxes due on 07/01/2013;
$364.45 Real estate escrow taxes due on 08/01/2013;
$364.45 Real estate escrow taxes due on 09/01/2013;
$364.45 Real estate escrow taxes due on 10/01/2013;
$364.45 Real estate escrow taxes due on 11/01/2013;
$364.45 Real estate escrow taxes due on 12/01/2013;
$364.45 Real estate escrow taxes due on 01/01/2014;
$364.45 Real estate escrow taxes due on 02/01/2014;
$364.45 Real estate escrow taxes due on 03/01/2014;
$364.45 Real estate escrow taxes due on 04/01/2014;
$364.45 Real estate escrow taxes due on 05/01/2014;
$364.45 Real estate escrow taxes due on 06/01/2014;
$364.45 Real estate escrow taxes due on 07/01/2014;
$364.45 Real estate escrow taxes due on 08/01/2014;
$364.45 Real estate escrow taxes due on 09/01/2014;
$364.45 Real estate escrow taxes due on 10/01/2014;
$364.45 Real estate escrow taxes due on 11/01/2014;
$364.45 Real estate escrow taxes due on 12/01/2014;
$364.45 Real estate escrow taxes due on 01/01/2015;
$364.45 Real estate escrow taxes due on 02/01/2015;
$364.45 Real estate escrow taxes due on 03/01/2015;
$364.45 Real estate escrow taxes due on 04/01/2015;
Case 1:16 x86 Q048 ev Nd1sTRW2C Hee DENE 9-1! Fife 63/69/18 2age Seror agge!D #: 671

$364.45 Real estate escrow taxes due on 05/01/2015;
$364.45 Real estate escrow taxes due on 06/01/2015;
$364.45 Real estate escrow taxes due on 07/01/2015;
$364.45 Real estate escrow taxes due on 08/01/2015;
$364.45 Real estate escrow taxes due on 09/01/2015;
$364.45 Real estate escrow taxes due on 10/01/2015;
$364.45 Real estate escrow taxes due on 11/01/2015;
$364.45 Real estate escrow taxes due on 12/01/2015;
$364.45 Real estate escrow taxes due on 01/01/2016;
$364.45 Real estate escrow taxes due on 02/01/2016;
$364.45 Real estate escrow taxes due on 03/01/2016;
$364.45 Real estate escrow taxes due on 04/01/2016;
$364.45 Real estate escrow taxes due on 05/01/2016;
$364.45 Real estate escrow taxes due on 06/01/2016;
$376.34 Real estate escrow taxes due on 07/01/2016;
$376.34 Real estate escrow taxes due on 08/01/2016;
$386.66 Escrow overage/escrow shortage amount due on 11/01/2012;
$386.66 Escrow overage/escrow shortage amount due on 12/01/2012;
$386.66 Escrow overage/escrow shortage amount due on 01/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 02/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 03/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 04/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 05/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 06/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 07/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 08/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 09/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 10/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 11/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 12/01/2013;
$386.66 Escrow overage/escrow shortage amount due on 01/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 02/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 03/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 04/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 05/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 06/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 07/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 08/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 09/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 10/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 11/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 12/01/2014;
$386.66 Escrow overage/escrow shortage amount due on 01/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 02/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 03/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 04/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 05/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 06/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 07/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 08/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 09/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 10/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 11/01/2015;
Case 1:1 aes G0 f8-Cy N12 RW2C Be OEE o-1 los 12d/ 68/69/18 Page Sorat AggelD #: 672

$386.66 Escrow overage/escrow shortage amount due on 12/01/2015;
$386.66 Escrow overage/escrow shortage amount due on 01/01/2016;
$386.66 Escrow overage/escrow shortage amount due on 02/01/2016;
$386.66 Escrow overage/escrow shortage amount due on 03/01/2016;
$386.66 Escrow overage/escrow shortage amount due on 04/01/2016;
$386.66 Escrow overage/escrow shortage amount due on 05/01/2016;
$386.66 Escrow overage/escrow shortage amount due on 06/01/2016;
$569.43 Escrow overage/escrow shortage amount due on 07/01/2016;
$569.43 Escrow overage/escrow shortage amount due on 08/01/2016;

e Other Fees

$10.85 FC INSPECTION assessed on 04/12/2010;
$10.85 FC INSPECTION assessed on 05/19/2010;
$14.00 FC INSPECTION assessed on 06/04/2010;
$14.00 FC INSPECTION assessed on 07/08/2010;
$14.00 FC INSPECTION assessed on 08/06/2010;
$14.00 FC INSPECTION assessed on 09/14/2010;
$14.00 FC INSPECTION assessed on 10/15/2010;
$14.00 FC INSPECTION assessed on 11/22/2010;
($105.70) FC INSPECTION adjustment assessed on 11/23/2010;
$105.70 FC INSPECTION assessed on 11/23/2010;
$14.00 FC INSPECTION assessed on 12/31/2010;
$14.00 FC INSPECTION assessed on 02/08/2011;
$14.00 FC INSPECTION assessed on 03/14/2011;
$14.00 FC INSPECTION assessed on 08/13/2011;
$14.00 FC INSPECTION assessed on 08/25/2011;
$14.00 FC INSPECTION assessed on 10/14/2011;
$14.00 FC INSPECTION assessed on 02/25/2012;
$14.00 FC INSPECTION assessed on 03/29/2012;
$14.00 FC INSPECTION assessed on 06/30/2012;
$14.00 FC INSPECTION assessed on 10/11/2012;
$14.00 FC INSPECTION assessed on 10/31/2012;
$14.00 FC INSPECTION assessed on 12/28/2012;
$14.00 FC INSPECTION assessed on 01/18/2013;
$14.00 FC INSPECTION assessed on 02/12/2013;
$14.00 FC INSPECTION assessed on 03/15/2013;
$14.00 FC INSPECTION assessed on 04/19/2013;
$14.00 FC INSPECTION assessed on 05/15/2013;
$14.00 FC INSPECTION assessed on 06/19/2013;
$14.00 FC INSPECTION assessed on 07/11/2013;
$14.00 FC INSPECTION assessed on 08/16/2013;
$14.00 FC INSPECTION assessed on 09/13/2013;
$14.00 FC INSPECTION assessed on 10/19/2013;
$14.00 FC INSPECTION assessed on 11/15/2013;
$14.00 FC INSPECTION assessed on 03/16/2016;
$14.00 FC INSPECTION assessed on 05/14/2016;
$14.00 FC INSPECTION assessed on 07/15/2016;
$1,300.00 FC ATTY FEE assessed on 11/04/2010:
$625.00 FC ATTY FEE assessed on 01/14/2011;
$625.00 FC ATTY FEE assessed on 11/17/2011;
$625.00 FC ATTY FEE assessed on 04/26/2012;
$700.00 FC ATTY FEE assessed on 12/03/2013;
Case 1:1G xis G048- ov W81924RW2 CUBED ENE 9-145 BA O8/62/1Bagage Borcr aggelD #: 673

$765.00 FC ATTY FEE assessed on 04/27/2016;

$635.00 FCL SALE COST assessed on 11/17/2011;

$1,782.28 FCL SALE COST assessed on 11/17/2011;

$635.00 FCL SALE COST assessed on 04/26/2012;

$1,798.60 FCL SALE COST assessed on 04/26/2012;

$535.00 FCL SALE COST assessed on 12/03/2013;

$635.00 FCL SALE COST assessed on 12/03/2013;

$1,866.55 FCL SALE COST assessed on 12/03/2013;

$22.36 FCL MAIL assessed on 11/17/2011;

$17.25 FCL MAIL assessed on 04/26/2012;

$42.77 FCL. MAIL assessed on 12/03/2013;

$50.00 FCL TAX assessed on 11/17/2011;

$50.00 FCL TAX assessed on 04/26/2012;

$50.00 FCL TAX assessed on 12/03/2013;

$78.00 FCL RECORDING assessed on 12/03/2013;

$640.00 FCL RECORDING assessed on 12/03/2013;

$895.58 FC COURT COSTS assessed on 11/04/2010;

$377.70 FC COURT COSTS assessed on 01/14/2011;

$95.00 BPO assessed on 11/24/2009;

$78.00 BPO assessed on 08/16/2010;

$78.00 BPO assessed on 09/03/2010;

($78.00) BPO adjustment assessed on 09/07/2010;

$78.00 BPO assessed on 12/14/2010;

($78.00) BPO adjustment assessed on 12/15/2010;

$78.00 BPO assessed on 08/31/2011;

$78.00 BPO assessed on 02/08/2012;

$2,470.00 ADVERTISING assessed on 11/04/2010;

$1,981.69 ADVERTISING assessed on 01/14/2011;

$125.00 TITLE FEES assessed on 11/04/2010;

$50.00 TITLE FEES assessed on 01/14/2011;

$50.00 TITLE FEES assessed on 11/17/2011;

$50.00 TITLE FEES assessed on 04/26/2012;

$65.00 TITLE FEES assessed on 01/28/2014;

$65.00 TITLE FEES assessed on 01/28/2014;

$65.00 TITLE FEES assessed on 01/28/2014;

$65.00 TITLE FEES assessed on 01/28/2014;

$350.00 TITLE FEES assessed on 04/27/2016;

$150.00 BK MER assessed on 02/01/2012;

$550.00 BK ATTY FEE assessed on 02/01/2012;

($50.00) PER REQUEST adjustment assessed on 02/01/2012;
($22.36) PER REQUEST adjustment assessed on 02/01/2012;
($765.00) PER REQUEST adjustment assessed on 05/12/2016;
($350.00) PER REQUEST adjustment assessed on 05/12/2016;
$50.00 TAX DEPARTMENT assessed on 11/04/2010;

$78.00 MOBILE HOME TITL assessed on 11/04/2010;
$50.00 TAX DEPARTMENT assessed on 01/14/2011;
($1,866.55) SALE RESCISSION adjustment assessed on 01/08/2016;
($700.00) SALE RESCISSION adjustment assessed on 01/08/2016;
($635.00) SALE RESCISSION adjustment assessed on 01/08/2016;
($535.00) SALE RESCISSION adjustment assessed on 01/08/2016;
$46.87 Late Fee amount assessed on 03/16/2010;

$46.87 Late Fee amount assessed on 12/16/2009;

$46.87 Late Fee amount assessed on 11/16/2009;
Case 118486 Q048 ev Nhs] RWC useedTENE 9-1! Fife 68/69/18 aGage Air4or Aage!D #: 674

$46.87 Late Fee amount assessed on 10/16/2009;

$46.87 Late Fee amount assessed on 09/16/2009;

$46.87 Late Fee amount assessed on 08/17/2009;

$43.60 Late Fee amount assessed on 07/16/2009;

$10.85 Other Fee amount assessed on 12/28/2009;

$10.85 Other Fee amount assessed on 11/20/2009;

($30.00) Other Fee amount adjustment assessed on 11/04/2009,
$30.00 Other Fee amount assessed on 11/02/2009;

$10.85 Other Fee amount assessed on 10/19/2009;

$10.85 Other Fee amount assessed on 09/14/2009;

If you pay the past-due amount, and any additional monthly payments, late charges or fees that may
become due between the date of this notice and the date when you make your payment, your account will
be considered up to date and you can continue to make your regular monthly payments.

Make your payment directly to: Chase
Mortgage Cash Operations — Payment Processing
Mail Code OH4-7126
3415 Vision Drive
Columbus, OH 43219-6009
Attn: Amanda Boroi

Phone: 1-800-848-9380
Payments must be payable to JPMorgan Chase Bank, N.A., not the individual listed above.

Please consider the following:

e You should contact the Homeownership Preservation Foundation (1-888-995-HOPE) to speak with
counselors who can provide assistance and may be able to help you work with your lender to avoid
foreclosure;

° If you are a MassHousing borrower, you may also contact MassHousing (1-888-843-6432) to

determine if you are eligible for additional assistance. There may be other homeownership assistance
available through your lender or servicer;

° You may also contact the Division of Banks (1-800-495-2265) or visit www.mass.gov/foreclosures to
find a foreclosure prevention program near you;

° After 11/10/2016, you can still avoid foreclosure by paying the total past-due amount before a
foreclosure sale takes place. Depending on the terms of the loan, there may also be other ways to avoid
foreclosure, such as selling your property, refinancing your loan, or voluntarily transferring ownership
of the property to Chase.

If you do not pay the total past-due amount of $200,056.60 and any additional payments that may
become due by 11/10/2016, you may be evicted from your home after a foreclosure sale. If Chase
forecloses on this property, it means the mortgagee or a new buyer will take over the ownership of
your home.

If you have any questions, or disagree with the calculation of your past-due balance, please contact Chase
at 1-800-848-9380 or 1-800-582-0542 (TTY) or Chase (Mail Code OH4-7356), 3415 Vision Drive,
Columbus, Ohio 43219-6009.
Case 118s Gf Cv Ng? RW CBE eHPo-T! 184 68/69/18 Wage Boot Bage!D #: 675

Sincerely,

Bruno Mejia
Chase
www.chase.com

Esta comunicaci6n contiene informacién importante acerca de la cuenta. Si tiene alguna pregunta o necesita
ayuda para traducirla, comuniquese con nosotros Hamando al 1-800-848-9380,

Enclosed with this notice, there may be additional important disclosures related to applicable laws and
requirements that you should carefully review.
Case 1:18yas Osa Zep 61SARWE CURR RHBo Liles (SG 63/891 Baqsaye ab45 BagelD #: 676

ADDITIONAL IMPORTANT INFORMATION

Please note that JPMorgan Chase Bank, N.A. is both the mortgage servicer and lender for your Loan. The
address for your servicer and lender is listed below

Overnight/Regular Mail: Chase
Attn: Collections Department
Mail Code AZ1-2514
1820 East Sky Harbor Circle South, Suite 100
Phoenix, AZ 85034-4850

If you disagree with our assertion that a default has occurred or the correctness of our calculation of the
amount required to cure the default, or you have any questions regarding the remittance instructions, you
can contact Bruno Mejia at 1-800-848-9380.

If you fail to cure the default on or before 11/10/2016, Chase may accelerate the maturity of the Loan,
terminate your credit line if the Loan provides for revolving advances, declare all sums secured by the
Security Instrument immediately due and payable, commence foreclosure proceedings, and sell the
Property. You have the right to reinstate after acceleration of the Loan and the right to bring a court action
to assert the nonexistence of a default, or any other defense to acceleration, foreclosure, and sale.

If your loan is guaranteed by the Rural Housing Service:

If the default is not cured by the date referenced above, the account is referred to foreclosure, and the
Rural Housing Service (RHS) pays us a loss claim as a result of a foreclosure, you may be responsible for
repaying this claim to RHS. If your personal liability for this account has not been discharged in a
bankruptcy, RHS may use all options, including those under the Debt Collection Improvement Act
(DCIA) to recover the full amounts due. The DCIA provides for the collection of outstanding federal
debts through the Treasury Offset Program which allows federal payments such as social security benefits
to be reduced or “offset” in order to repay the outstanding debt.

Important Legal Information

We are a debt collector

This communication is an attempt to collect a debt and any information obtained will be used for that
purpose. However, to the extent your original obligation was discharged or is subject to an automatic stay
of bankruptcy under Title 11 of the United States Code, this notice is for compliance with non-bankruptcy
law and/or informational purposes only and does not constitute an attempt to collect a debt or to impose
personal liability for such obligation. Nothing in this letter (including our use of the words “your,” “loan,”
“mortgage,” or “account’”) means that you’re required to repay a debt that’s been discharged. Any
payment you make on the account is voluntary, but we may still have rights under the security instrument,
including the right to foreclose on the property.

If you are represented by an attorney, please refer this letter to your attorney and provide us with the
attorney's name, address, and telephone number.

Information for Servicemembers and their dependents

If you or any occupant of your home are or recently were on active Military duty or related active service,
you may be eligible for benefits and protections under the federal Servicemembers Civil Relief Act
(SCRA), state law, or Chase policy. This includes protection from foreclosure or eviction, and in some
cases, interest rate benefits. Some protections also may be available if you are the dependent of an eligible
Servicemember. Although Servicemember interest rate benefits under the Servicemembers Civil Relief
Act don’t allow you to defer payments, California law allows for a six-month deferral if certain
conditions are met.
Case 1:18 4369048 cy hist RW2 Cus MeimEnE 9-1! FIA 63/63/18 age alata aage!D #: 677

For more information, please call Chase Military Services at 1-877-469-0110.

CR47443
BW673
